Exhibit 10.48


                                                
Effective as of March 29, 2017


Dear Jim:


Upon your execution of this letter agreement, you will be entitled to receive a
one-time special retention bonus of $312,500 (“Retention Bonus”) from Lands’
End, Inc. (the “Company”). The Retention Bonus will be paid in cash on or about
April 16, 2017 (subject to withholding and payroll taxes). If your employment
with the Company terminates prior February 2, 2018, you will be required to
repay the full amount of the Retention Bonus, including any taxes withheld, to
the maximum extent permitted by law, unless such termination is (a) by the
Company other than for Cause (as defined in your Executive Severance Agreement
with the Company, dated as of January 27, 2016 (the “ESA”)), (b) by you for Good
Reason (as defined in the ESA) or (c) due to your death or Disability (as
defined in the ESA). Such repayment must be made to the Company within thirty
(30) days of your last day as an employee of the Company.


Sincerely,


LANDS’ END, INC.




By: /s/ Kelly Ritchie                                       
Name: Kelly Ritchie
Title: Senior Vice President, Employee and Customer Services




Accepted and agreed to as of March 29, 2017




/s/ James Gooch                                           
James Gooch





